        Case 1:19-cr-00410-CRC Document 49-1 Filed 03/29/21 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                   :       CRIMINAL NO.        19-CR-410 (CRC)
                                           :
              v.                           :
                                           :
NORMAN MURPHY                              :
                                           :
                     Defendant.            :

                            GOVERNMENT=S WITNESS LIST

       During the trial of the above-captioned matter the United States of America expects that

the jury may hear names or testimony from or about the following witnesses.

Law Enforcement - MPD Officers:
1. Elizabeth Couick
2. Brandon Dean
3. John Singleton
4. Jeremy Kniseley


D.C. Department of Forensic Science
1. Takarah Barnes - Forensic Scientist (Crime Scene Sciences Unit)
2. Catryna Palmer - Forensic Evidence Analyst (Latent Fingerprint Unit)
3. Julie Ferragut - Forensic Scientist (Forensic Biology Unit)
4. Joy Narowski - Forensic Scientist (Crime Scene Sciences Unit)




                                               1
